DETAILED ACTION
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Office Action is in response to the amendment filed 11/19/20.  As directed by the amendment, claims 21, 25 and 28 are amended.  Claims 21-34 are pending in this application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is zappropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  

Claims 21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.9924761. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a knitted upper for footwear having an inlaid strand that is woven between two layers of material and encircles an aperture where the laces are.  The inlaid strand continuously extending beyond the perimeter and looping back towards the knitted element upper.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21 - 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meschter US 20100018075 (herein after Meschter) in view of Drumheller US 2033096 (herein after Drumheller) and Aveni US 20060059715 (herein after Aveni).

Regarding claim 21, Meschter discloses an upper for an article of footwear (as seen in Figures 1 and 2), the upper comprising: a knitted component including a knit element (paragraph 0038) and wherein the knit element defines a portion of an exterior surface of the upper and an opposite interior surface of the upper (as best seen in Figures 1 and 2), 

However, Meschter is silent to an inlaid strand, wherein the inlaid strand is inlaid within, and extends through, at least one course forming the knit element, while remaining between the exterior surface of the upper and the opposite interior surface of the upper.

Drumheller discloses an inlaid strand (Col 1, lines 44-46), wherein the inlaid strand is inlaid within (Col 1, lines 44-46), and extends through at least one course forming the knit element (Figures 1 and 2, Col 1, lines 44-46), while remaining between the exterior surface and the opposite interior surface of the (Figures 1 and 2, Col 1, lines 44-46).

Meschter is analogous art to the claimed invention as it relates to devices and materials made from them that have reinforcing yarns; and, Drumheller is analogous art to the claimed invention in that it discloses the manner in which the reinforced yarns can be put in to the material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inlaid strand of footwear of Meschter, with the inlaid strand as taught by Drumheller, in order to form a reinforced material of the upper where the inlaid strand is woven through the material to ensure the integrity of the material when the article of footwear is worn.  The substitution of the inlaid strand of Meschter with the inlaid strand of Drumheller would be a simple substitution of one known element to obtain predictable results, having a more stable material in the reinforced regions so when the laces are pulled, the material of Meschter would provide targeted and fully reinforced textile regions and prevent slippage or tearing when force is exerted on the reinforced region.

However Meschter and Drumheller don’t specifically disclose the inlaid strand extends continuously from a perimeter edge of the upper, continuously around an aperture in a throat area of the upper without discontinuities and back to the perimeter edge of the upper.

Aveni discloses wherein the inlaid strand extends (as seen in annotated Figure 1, 4, 8 and 12) continuously from a perimeter edge of the upper (as seen in annotated Figures 1, 4 and 12), continuously around an aperture in a throat area of the upper without discontinuities (as seen in annotated Figures 5 and 8), and back to the perimeter edge of the upper (as seen in annotated Figures 8 and 12).

[AltContent: arrow]
    PNG
    media_image1.png
    712
    383
    media_image1.png
    Greyscale

[AltContent: textbox (Inlaid strand)][AltContent: arrow]
    PNG
    media_image2.png
    725
    358
    media_image2.png
    Greyscale
 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The inlaid strand extends continuously around an aperture in a throat area of the upper without discontinuities.)]
    PNG
    media_image3.png
    720
    369
    media_image3.png
    Greyscale
                            
    PNG
    media_image4.png
    244
    353
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Perimeter edge of the upper.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper)]
    PNG
    media_image5.png
    443
    444
    media_image5.png
    Greyscale

[AltContent: textbox (Sole structure.)]




Aveni is analogous art to the claimed invention as it relates to footwear with a reinforced upper. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inlaid strand of footwear in the upper of Meschter, with the inlaid strand that extends continuously from a perimeter edge of the upper, continuously around an aperture in a throat area of the upper without discontinuities and back to the perimeter edge of the upper as taught by Aveni, in order to reinforce the lace region of the upper with the inlaid strand which is woven through the material and around the lace aperture to ensure the integrity of the upper when the laces are pulled and when the article of footwear is worn.  The substitution of the inlaid strand of Meschter with the inlaid strand of Aveni would be a simple substitution of one known element to obtain predictable results, having a more stable material in the reinforced regions so when the laces are pulled the material of Meschter would not tear. The inlaid strand of Aveni would provide targeted and a fully reinforced textile region and prevent slippage or tearing when force is exerted on the reinforced region, for example the lace aperture region.
Regarding claim 22, the modified upper of the combined references discloses the inlaid strand also extends around a second aperture in the throat area (44b, 44c, paragraph 0039, as best seen in Figures 8J) while remaining between the exterior surface of the upper and an opposite interior surface of the upper (as best seen in Figures 13 and 14 of Meschter).  
Regarding claim 23, the modified upper of the combined references discloses the inlaid strand is located on a medial side of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter), the upper further comprising: a second inlaid strand located on a lateral side of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter), wherein the second inlaid strand extends continuously from a second perimeter edge of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter), around a second aperture in the throat area of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter), and back to the second perimeter edge of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter).  

Regarding claim 24, the modified upper of the combined references discloses the second inlaid strand extends around the second aperture while remaining between the exterior surface of the upper and the opposite interior surface of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter).  

Regarding claim 25, the modified upper of the combined references discloses wherein the perimeter edge extends along a sole structure of the article of footwear (as seen in annotated Figure 12 Aveni).  

Regarding claim 26, the modified upper of the combined references discloses wherein inlaid strand exits and re- enters the knit element at the perimeter edge (as best seen in Figure 8G of Meschter).  

Regarding claim 27, the modified upper of the combined references discloses wherein the inlaid strand forms a loop adjacent to the perimeter edge between the location where the inlaid strand exits the knit element and the location where the inlaid strand re-enters the knit element (as best seen in Figure 8G of Meschter).  

Regarding claim 28, Meschter discloses an upper for an article of footwear (Figures 1 and 2), the upper comprising: a knitted component including a knit element (paragraph 0038) and wherein the knit element defines a portion of an exterior surface of the upper and an opposite interior surface of the upper (as best seen in Figures 1 and 3), and wherein the inlaid strand includes a first portion extending from a perimeter edge of the upper to a throat area of the upper (as best seen in Figure 8J) and the inlaid strand includes second and third portions (as seen in annotated Figure 1).
[AltContent: arrow][AltContent: textbox (Exterior surface)]

[AltContent: arrow][AltContent: textbox (Interior surface)]
    PNG
    media_image6.png
    746
    347
    media_image6.png
    Greyscale


[AltContent: textbox (Third portion)][AltContent: textbox (First portion)][AltContent: textbox (Second portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Perimeter edge)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: arrow][AltContent: textbox (Inlaid strand)]
    PNG
    media_image7.png
    732
    381
    media_image7.png
    Greyscale


However, Meschter is silent to an inlaid strand, wherein the inlaid strand is inlaid within and extends through, at least one course forming the knit element, wherein each portion of the inlaid strand remains between the exterior surface and the opposite interior surface of the upper.

Drumheller discloses an inlaid strand (as best seen in Figures 1 and 2), wherein the inlaid strand (Col 1, lines 44-46) is inlaid within and extends through, at least one course forming the knit element (Col 1, lines 44-46, as best seen in Figures 1 and 2), wherein each portion of the inlaid strand remains between the exterior surface and the opposite interior surface of the upper (Col 1, lines 44-46, as best seen in Figures 1 and 2). 

Meschter is analogous art to the claimed invention as it relates to devices and materials made from them that have reinforcing yarns; and, Drumheller is analogous art to the claimed invention in that it discloses the manner in which the reinforced yarns can be put in to the material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inlaid strand of footwear of Meschter, with the inlaid strand as taught by Drumheller, in order to form a reinforced material of the upper where the inlaid strand is woven through the material to ensure the integrity of the material when the article of footwear is worn.  The substitution of the inlaid strand of Meschter with the inlaid strand of Drumheller would be a simple substitution of one known element to obtain predictable results, having a more stable material in the reinforced regions so when the laces are pulled, the material of Meschter would provide targeted and fully reinforced textile regions and prevent slippage or tearing when force is exerted on the reinforced region.

However, Meschter and Drumheller wherein the inlaid strand portions are continuous, with the first portion extending around a first aperture in the throat area of the upper continuously around a first aperture in the throat area of the upper without discontinuities, and wherein each of the inlaid strand portions are continuous and extend from the throat area to the perimeter edge of the upper.

Aveni discloses wherein the inlaid strand portions are continuous (as seen in annotated Figures 1, 4, 8 and 12), with the first portion extending around a first aperture in the throat area of the upper (as seen in annotated Figures 1, 4, 8 and 12) continuously around a first aperture in the throat area of the upper without discontinuities (as seen in annotated Figures 5 and 8), and wherein each of the inlaid strand portions are continuous and extend from the throat area to the perimeter edge of the upper (as seen in annotated Figures 8 and 12).

Aveni is analogous art to the claimed invention as it relates to footwear having a continuous inlaid strand. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the inlaid strand of footwear in the upper of Meschter and Drumheller, the inlaid strand portions are continuous, with the first portion extending around a first aperture in the throat area of the upper continuously around a first aperture in the throat area of the upper without discontinuities, and wherein each of the inlaid strand portions are continuous and extend from the throat area to the perimeter edge of the upper as taught by Aveni, in order to reinforce the lace region of the upper with the inlaid strand which is woven through the material and around the lace aperture to ensure the integrity of the upper when the laces are pulled and when the article of footwear is worn.  The substitution of the inlaid strand of Meschter and Drumheller with the inlaid strand of Aveni would be a simple substitution of one known element to obtain predictable results, having a more stable material in the reinforced regions so when the laces are pulled the material of Meschter and Drumheller would not tear. The inlaid strand of Aveni would provide targeted and a fully reinforced textile region and prevent slippage or tearing when force is exerted on the reinforced region, for example the lace aperture region.

Regarding claim 29, the modified upper of the combined references discloses wherein the inlaid strand also extends around a second aperture in the throat area while remaining between the exterior surface of the upper (44b, 44c, paragraph 0039, as best seen in Figures 8J) and an opposite interior surface of the upper (as best seen in Figures 6 and 7, 13 and 14 of Meschter).  

Regarding claim 30, the modified upper of the combined references discloses wherein the inlaid strand is located on a medial side of the upper (as best seen in Figures 6 and 7, 13 and 14 of Meschter), the upper further comprising: a second inlaid strand located on a lateral side of the upper (as best seen in Figures 6 and 7, 13 and 14 of Meschter), wherein the second inlaid strand extends continuously from a second perimeter edge of the upper (44b, 44c, paragraph 0039, as best seen in Figures 8J of Meschter), around a second aperture in the throat area of the upper (as best seen in Figures 13 and 14 of Meschter), and back to the second perimeter edge of the upper (44b, 44c, paragraph 0039, as best seen in Figures 8J of Meschter).  

Regarding claim 31, the modified upper of the combined references discloses wherein the second inlaid strand extends around the second aperture while remaining between the exterior surface of the upper and the opposite interior surface of the upper (as best seen in Figures  6 and 7, 13 and 14 of Meschter).  

Regarding claim 32, as best can be understood, the modified upper of the combined references discloses wherein the perimeter edge extends along a sole structure of the article of footwear (as seen in annotated Figure 12 of Aveni).  

Regarding claim 33, the modified upper of the combined references discloses wherein inlaid strand exits and re- enters the knit element at the perimeter edge (as best seen in Figures 6 and 7, 13 and 14 of Meschter) .  

Regarding claim 34, the modified upper of the combined references discloses wherein the inlaid strand forms a loop adjacent to the perimeter edge between the location where the inlaid strand exits the knit element and the location where the inlaid strand re-enters the knit element (as best seen in Figure 8G of Meschter).

Response to Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732